United States Court of Appeals
                     For the First Circuit
No. 15-1491

    IN RE: ARIAD PHARMACEUTICALS, INC. SECURITIES LITIGATION


JOSEPH BRADLEY; PENSION TRUST FUND FOR OPERATING ENGINEERS; CITY
 OF FORT LAUDERDALE POLICE & FIRE RETIREMENT SYSTEM; AUTOMOTIVE
     INDUSTRIES PENSION TRUST FUND; WILLIAM A. GAUL, D.M.D.,

                     Plaintiffs, Appellants,

    NABIL ELMACHTOUB, individually and on behalf of all others
 similarly situated; JAMES L. BURCH, individually and on behalf
      of all others similarly situated; GREATER PENNSYLVANIA
   CARPENTERS' PENSION FUND, individually and on behalf of all
    others similarly situated; JIMMY WANG, individually and on
             behalf of all others similarly situated,

                           Plaintiffs,

                               v.

 ARIAD PHARMACEUTICALS, INC; HARVEY J. BERGER; FRANK G. HALUSKA;
 TIMOTHY P. CLACKSON; EDWARD M. FITZGERALD; JEFFERIES & COMPANY,
 INC.; WAYNE WILSON; JAY R. LAMARCHE; BMO CAPITAL MARKETS CORP.;
  ATHANASE LAVIDAS; COWEN AND COMPANY, LLC; RBC CAPITAL MARKETS,
   LLC; JP MORGAN SECURITIES LLC; LEERINK SWANN LLC; NORBERT G.
 RIEDEL; MASSIMO RADAELLI; ROBERT M. WHELAN, JR.; UBS SECURITIES
                               LLC,

                     Defendants, Appellees,

  DAVID E. I. PYOTT; MIKE R. BOWLIN; JOHN T. CARDIS; WESLEY W.
    VONSCHACK; ROBERT A. INGRAM; WILLIAM J. LINK; MICHAEL A.
                  MUSSALLEM; BARBARA J. MCNEIL,

                           Defendants.


                          ERRATA SHEET

     The opinion of this Court, issued on November 28, 2016, is
amended as follows:

     On page 7, line 6, insert "a" after "state"